


Exhibit 10.29

 

RESTRICTION ON SALE AGREEMENT, made as of the 13th day of July, 2005, between
JACKSON HEWITT TAX SERVICE INC., a Delaware corporation (the “Company”), and
MICHAEL D. LISTER  (the “Grantee”).

 

--------------------------------------------------------------------------------

 

WHEREAS, the Grantee is the Chairman, Chief Executive Officer, and President of
the Company;

 

WHEREAS, in consideration for services provided to the Company, the Board of
Directors of the Company desires to provide to Grantee an additional incentive
in shares of common stock par value $0.01 per share, of the Company (“Common
Stock”) to promote the success of the Company, subject to the conditions set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the Company hereby grants to
Grantee shares Common Stock, under and pursuant to the terms and conditions of
the Company’s 2004 Equity and Incentive Plan (the “Plan”) and upon and subject
to the following terms and conditions:

 

1.             GRANT OF STOCK.  The Company hereby awards and grants to Grantee
twelve thousand seven hundred and three (12,703) shares of Common Stock (the
“Shares”) as of the date of this Agreement under and in accordance with the
Plan.  The Shares shall be fully vested, but subject to restriction on resale as
set forth in Section 2 of this Agreement.

 

2.             RESTRICTIONS ON RESALE.  In consideration of the foregoing award,
Grantee hereby agrees that he shall not sell, assign, mortgage, pledge,
hypothecate, transfer or otherwise dispose of any of the Shares until the
earlier of (i) the fourth anniversary of the date of this Agreement or (ii) the
date that is 180 days after Grantee’s employment with the Company is terminated
for any reason.  The Shares shall bear a legend setting forth the following in,
or substantially in, the following form:  “The shares of common stock evidenced
by this certificate are subject to a restriction on resale as evidenced by an
agreement between the beneficial holder of the shares and Jackson Hewitt Tax
Service Inc. (the “Corporation”), dated July 13, 2005 (the “Agreement”).  A copy
of the Agreement is on file with the Corporate Secretary of the Corporation.”

 

3.             REPRESENTATIONS AND WARRANTIES OF GRANTEE.

 

 

Grantee hereby represents and warrants to the Company:

 

(a)                      he has the power and authority to execute and deliver
this Agreement and to perform  the duties and responsibilities contemplated
hereby;

 

(b)                     that neither the execution of this Agreement nor
performance hereunder will (i) violate, conflict with or result in a breach of
any provisions of, or

 

 

--------------------------------------------------------------------------------


 

 

constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under the terms, conditions or provisions of any
contract, agreement or other instrument or obligation to which Grantee is a
party, or by which it may be bound, or (ii) violate any order, judgment, writ,
injunction or decree applicable to Grantee.

 

 

4.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
hereby represents and warrants to Grantee:

 

(a)                  it is a corporation duly organized, validly existing and in
good standing under the laws of the state of its incorporation and it has
qualified to do business as a foreign corporation in the jurisdictions, if any,
outside of such state, in which it does business and is required to so qualify;

 

(b)                 it has full corporate power and authority to execute and
deliver this Agreement and to perform the duties and responsibilities
contemplated hereby;

 

(c)                  the execution, delivery and performance of this Agreement
has been duly authorized by its Board of Directors and no other corporate
approvals are necessary;

 

(d)               that neither the execution of this Agreement nor performance
hereunder will (i) violate, conflict with or result in a breach of any
provisions of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under the terms, conditions or
provisions of its Certificate of Incorporation or By-Laws or any contract,
agreement or other instrument or obligation to which it is a party, or by which
it may be bound, or (ii) violate any order, judgment, writ, injunction or decree
applicable to it.

 

5.             TRANSFERABILITY.  The Shares shall not be transferable until such
time as the restrictions set forth in Section 2 hereof have lapsed.  At such
time, Grantee may surrender the certificate representing the Shares and request
the Company issue a new certificate representing the Shares without any
restrictive legend.

 

6.             INCORPORATION BY REFERENCE.  The terms and conditions of the Plan
are hereby incorporated by reference and made a part hereof.

 

7.             NOTICES.  Any notice or other communication given hereunder shall
be deemed sufficient if in writing and hand delivered or sent by registered or
certified mail, return receipt requested, addressed to the Company at 7 Sylvan
Way, Parsippany, New Jersey 07054 Attention: General Counsel and to the Grantee
at 7 Sylvan Way, Parsippany, New Jersey 07054.  Notices shall be deemed to have
been given on the date of hand delivery or mailing, except notices of change of
address, which shall be deemed to have been given when received.

 

2

--------------------------------------------------------------------------------


 

8.             BINDING EFFECT.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective legal representatives,
successors and assigns.

 

9.             ENTIRE AGREEMENT.  This Agreement, together with the Plan,
contains the entire understanding of the parties hereto with respect to the
subject matter hereof and may be modified only by an instrument executed by the
party sought to be charged.

 

 

Remainder of Page Intentionally Left Blank.  Signature Page Follows.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

JACKSON HEWITT TAX SERVICE INC.

 

 

 

 

 

 

By:

/s/ Mark L. Heimbouch

 

 

Mark L. Heimbouch

 

 

Chief Financial Officer

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

 

/s/ Michael D. Lister

 

Michael D. Lister

 

4

--------------------------------------------------------------------------------
